
	

114 HR 505 IH: Developing Standards for Electronic Shipping Papers Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 505
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To establish a Hazardous Materials Information Advisory Committee to develop standards for the use
			 of electronic shipping papers for the transportation of hazardous
			 materials, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Developing Standards for Electronic Shipping Papers Act of 2015. 2.FindingsCongress finds the following:
 (1)The impacts of hazardous materials transportation incidents can be mitigated by effective response strategies, equipment, and training.
 (2)Shipping papers and manifests are essential tools for responding to incidents involving hazardous materials as they provide the disclosures needed to determine the proper response strategy.
 (3)While physical shipping papers must continue to be required under law in order to ensure that redundancies are in place to protect the safety of first responders, there should be efforts to modernize how hazardous materials information is disseminated.
 (4)The HM–ACCESS Program authorized in section 33005 of MAP–21 (49 U.S.C. 5121 note) is an important step for developing additional, innovative methods for disseminating hazardous material information electronically, but the pilot tests will not be completed until October 2015.
 (5)As transporters of hazardous materials in commerce deploy these innovative technologies on their own, efforts should be undertaken to ensure that best practices and voluntary standards are available until the HM–ACCESS pilot and subsequent rulemakings are completed so that transporters of hazardous materials will have guidelines to assist with their modernization effort while ensuring that first responders will have access to standardized information platforms and systems.
 3.DefinitionsIn this Act: (1)Commerce and hazardous materialThe terms commerce and hazardous material have the meanings given such terms in section 5102 of title 49, United States Code.
 (2)Electronic shipping paperThe term electronic shipping paper means an electronic version of the physical shipping paper that is— (A)designed to convey the most current available hazard information required to be disclosed under section 5110(a) of title 49, United States Code; and
 (B)capable of being accessed instantaneously by emergency responders during an incident involving hazardous material being transported in commerce.
				4.Hazardous Materials Information Advisory Committee
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Hazardous Materials Information Advisory Committee composed of members appointed by the Secretary.
 (b)MembershipMembers appointed by the Secretary under subsection (a) shall represent the following individuals and entities:
 (1)Fire services personnel and management. (2)Law enforcement and other appropriate enforcement personnel.
 (3)Other emergency response providers. (4)Persons who transport hazardous material by air, highway, rail, or water.
 (5)Persons who offer hazardous material in commerce for transport by air, highway, rail, or water. (6)Employees of persons who transport or offer for transportation hazardous material in commerce by air, highway, rail, or water.
 (7)The Coast Guard and other relevant agencies. (8)Other individuals and entities determined appropriate by the Secretary.
 (c)DutiesNot later than 120 days after the establishment of the Hazardous Materials Information Advisory Committee under subsection (a), the Committee shall—
 (1)develop a voluntary standard for the use of electronic shipping papers until a rulemaking has been completed;
 (2)establish a standardized curriculum for training first responders and enforcement officials in the use of electronic shipping papers and other alternative means of communicating hazardous materials information;
 (3)provide recommendations and best practices for the use of electronic shipping papers by first responders in varying circumstances and locations;
 (4)provide recommendations and best practices to assist persons transporting hazardous materials in commerce in implementing electronic shipping papers; and
 (5)assess potential issues during deployment phases, including first responder training, technology procurement issues and budget limitations, and biometrics.
 (d)RequirementsIn developing the best practices, standards, and findings under subsection (c), the Hazardous Materials Information Advisory Committee shall take into consideration—
 (1)the scalability of information in its presentation to determine the most efficient means of conveying necessary information for emergency response personnel while allowing access to ancillary information relating to the transport of hazardous materials in order to ensure that information conveyed fits the intended need and the varying levels of first responder training;
 (2)access issues and spectrum issues for rural responders; (3)standardization of information to equipment to ensure consistency across modes;
 (4)providing data security and protection from unwanted manipulation in order to preserve the integrity of data entered by transporters of hazardous materials and accessed by bona fide first responders;
 (5)the need to develop a National Deployment Standard on biometrics and identifiers to ensure secure access for first responders;
 (6)the potential for the deployment of fail-safe redundancies linked to State, regional, and local 911 emergency centers;
 (7)the timing of implementation and methods for funding the implementation of electronic shipping papers devices and training;
 (8)updates and revisions to the Emergency Response Guidebooks; (9)existing technologies that are employed voluntarily by persons who transport hazardous materials in commerce by air, highway, rail, and water; and
 (10)the results of pilot tests being conducted in accordance with section 33005 of MAP–21 (49 U.S.C. 5121 note) and any interim recommendations issued by the persons administering such pilot tests.
 (e)Travel expensesThe Secretary may provide travel expenses, including per diem in lieu of subsistence, to a member appointed under subsection (b)(1), (b)(2), or (b)(3) in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (f)ReportNot later than 120 days after the date of enactment of this Act, the Hazardous Materials Information Advisory Committee shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report listing the best practices, standards, and findings developed under subsection (c).
			
